Case 4:19-cv-02945 Document 6-5 Filed on 08/16/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Canal Indemnity Company, A South Carolina
Corporation

Plaintiffs)
v. Civil Action No. 4:19-cv-2945
Coastal Transport Co., Inc.; Caljet Il, LLC; Caljet of

America, LLC; Chevron U.S.A., Inc.; Valero Marketing and
Supply Company; Circle K Terminal, LLC; National

Interstate Insurance Company; PHILLIPS 66 Company;
and Pro Petroleum, Inc.,

Defendantts)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pro Petroleum, Inc.
c/o Marcus Griffin, Registered Agent
4710 4th Street
Lubbock, Texas 79416

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or 3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Brian S. Martin

Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1400
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

AES DEFSS id J.
KOS SIRE. David J. Bradley, Clerk of Court

      

Date: August 16, 2019

 

s/ H. Lerma

 

Signature of Clerk or Deputy Clerk

 
CANAL INDEMNITY COMPANY,
SOUTH CAROLINA
CORPORATION

vs.

COASTAL TRANSPORT CO, INC.,

ET AL

CAUSE NO. 4:19-CV-2945

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF TEXAS, HOUSTON DIVISION

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, [ad a Ka leaclex (~__ (SERVER), personally appeared on this day and stated

under oath as follows:

1. My name iss Jod d yi Kicleande (SERVER). I am over the age of eighteen (18), I am not
a party to this case, and have no interest in its outcome. I am in all ways competent to make this affidavit
and this affidavit is based on personal knowledge. The facts stated herein are true and correct. My business

nares 1 NYO “jJexas Fincave Labbe ke a Oe L7ye)

(SERVER'S ADDRESS)
2.0N Augwt 19 20/9 _

(DATE) AT__®? so (_ A (TIME)

SUMMONS, ORIGINAL COMPLAINT ORDER FOR CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES
came to hand for delivery to PRO PETROLEUM, INC. C/O MARCUS GRIFFIN, REGISTERED AGENT,

 

3. on Phagetl Zof/f__ (DATE) AT _I[ _: so (A°) M (TIME) - The above named
documents’were delivered to: PRO PETROLEUM, INC. C/O MARCUS GRIFFIN, REGISTERED AGENT by
delivering to

Nerows Corsi hin Regis tered Agent

 

(NAME AND TITLE), authorized agent for service @

“70 GH

(ADRESS), by CORPORATE Service Fe a

Shree! Labbecg

   
  

——
a . x

o
‘aa me EXPIRATION: CF [30/2020
Told J Eels

AFFIANT PRINTED NAME

 

SWOR SUBSCRIBED before me by “Tadd J, Kickade- appeared on this __/ f. day of

 

oN MORGAN MORRELL|
she ie: — Nokary Publi, State of Texas

- Nokany 1D 131480654
‘iy Couwmisgion Expires 09-07-2022

     
 

 

 

 

=

Coe 2019 to attest witness my hand and seal of office,

apes a) ZF -T

Ao Se 4 V7 oA

ZL NOTARY PUBLIC IN AND

FOR THE STATE OF TEXAS

2019,08.402459
Case 4:19-cv-02945 Document 6-5 Filed on 08/16/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

 

Civil Action No. 4:19-cv-2945

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

(1 I left the summons at the individual’s residence or usual! place of abode with (name)
, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
O I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
